Luke, J.
The only question raised by the record in this case is whether the evidence supports the verdict. The gist of the State’s evidence is: that the sheriff of Warren county followed tracks, “ going out of Henderson’s yard,” that led to a ditch in Henderson’s cotton-patch, about seventy-five or eighty yards from his house, and found there two half-gallon jars full of whisky; that, while he would not say that said tracks were Henderson’s, they looked like his tracks; that there was a well-beaten path which witness followed to said whisky, but that he would not say that it was “a path from Mr. Henderson’s house;” that witness then found five half-gallon jars full of whisky in the hay, “under a shed in Mr. Henderson’s lot;” and three negroes were living on Henderson’s place and working near where the whisky was found in the patch. The gist of the defendant’s statement to the jury is that several negroes working for him had access to his lot and frequently came there in the line of their duties; that he “could not watch them,” and that “if they brought up some liquor and put it there,” he couldn’t help it;' and that he knew nothing whatever about the liquor and was innocent. The defendant introduced no evidence.
The evidence in this ease supports the verdict finding the defendant guilty of possessing whisky, and the trial judge did not err in overruling the motion for a new trial, based solely upon the usual general grounds. In this connection see Senior v. State, 25 Ga. App. 541 (103 S. E. 730).

Judgment affirmed.


Broyles, O. J., and Jenkins, P. J., concur.